19-23007-rdd        Doc 252       Filed 08/26/19       Entered 08/26/19 18:11:31              Main Document
                                                      Pg 1 of 9


 Steven M. Abramowitz
 Marisa Antos-Fallon
 VINSON & ELKINS LLP
 666 Fifth Avenue, 26th Floor
 New York, NY 10103

 Telephone:       (212) 237-0000
 Facsimile:       (212) 237-0100

 Counsel to SPTIF Parent, LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


In re:
                                                                     Chapter 11

EMPIRE GENERATING CO, LLC, et al.,1                                  Case No. 19-23007 (RDD)

                                Debtors.                             (Jointly Administered)




     STARWOOD’S MOTION FOR ENTRY OF AN ORDER APPOINTING A MEDIATOR

         SPTIF Parent, LLC ( “Starwood”) 2 as party in interest in the above-captioned chapter 11

 cases (the “Chapter 11 Cases”) and creditors of the debtors in these Chapter 11 Cases

 (collectively, the “Debtors”) move this Court for an Order appointing a mediator in the Chapter

 11 Cases (the “Motion”). In support of the Motion, Starwood respectfully states as follows:

                                                 Introduction
         1.       Starwood is the holder of approximately 10% of the secured claims under the

 Debtors’ prepetition credit facility. Prior to the Petition Date, Starwood was not directly
 1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification
 number are: Empire Generating Co, LLC [3821], Empire Gen Holdco, LLC [3820], Empire Gen Holdings, LLC
 [4849], and TTK Empire Power, LLC [none] (collectively, the “Debtors”). The Debtors’ corporate address is:
 Empire Generating Co, LLC, c/o Tyr Energy, LLC, 7500 College Blvd., Suite 400, Overland Park, Kansas 66210.
 2
          SPTIF Parent, LLC is the successor in interest to SPT Infrastructure Finance Sub-1, LLC and SPT
 Infrastructure Finance Sub-2, Ltd. Transfer Agreements for all claims held by SPT Infrastructure Finance Sub-1,
 LLC and SPT Infrastructure Finance Sub-2, Ltd. in these chapter 11 cases were filed on August 15, 2019. See
 Docket Nos. 237 – 244.
19-23007-rdd      Doc 252      Filed 08/26/19      Entered 08/26/19 18:11:31            Main Document
                                                  Pg 2 of 9


involved in the negotiations between the two principal creditors in this case, funds affiliated

with Ares Management Corporation (collectively, “Ares”), holding approximately 34% of the

secured claims, and funds affiliated with Black Diamond Capital Management (“Black

Diamond”), holding approximately 51% of the secured claims.3 Since the Petition Date, as

these Chapter 11 Cases have become increasingly contentious, Starwood has made efforts to try

to help the parties discuss substantive points of disagreement with the goal of achieving a

consensual exit from chapter 11 that would avoid continued litigation in this and other forums.

As a meaningful creditor that has not been directly involved in the prepetition negotiations,

Starwood is in a unique position to bridge the divide and facilitate a settlement in this matter.

Starwood believes that these Chapter 11 Cases are now at a point where the assistance of a

mediator can further this objective and result in a negotiated resolution of the few remaining

issues.

          2.    The fundamental dispute in these Chapter 11 Cases are the rights that Ares and

Starwood (the “Minority Lenders”) should have following any restructuring. See, e.g. Docket.

No. 190 at 2-3, 11-12. The Minority Lenders believe that in any restructuring that extinguishes

their secured debt claims in exchange for equity in a limited liability company in which the

rights of equity are determined solely by the terms of the operating agreement, there should be

certain fundamental minority protections regarding affiliate transactions, preemptive rights on

new equity, information reporting, tag-along rights, and board fiduciary duties in order to avoid

majority oppression. To date, despite several requests, the Minority Lenders have not seen the

corporate governance documents of the reorganized Debtors. Without assurance on minimal




3
 Black Diamond is also supported by MJX Management LLC which holds approximately 4% of the credit facility
claims.

                                                     2
19-23007-rdd       Doc 252        Filed 08/26/19      Entered 08/26/19 18:11:31               Main Document
                                                     Pg 3 of 9


minority governance protection as of the effective date of a plan, the Minority Lenders are

forced to object to a nonconsensual restructuring under chapter 11 by all proper means.

        3.       On September 16, 2019, the Court is scheduled to hold a hearing on

confirmation of the Debtors’ chapter 11 plans, as well as a hearing on the Debtors’ Sale

Motion.4 Those hearings were originally set for July 17, 2019, but have twice been adjourned.

Although the Minority Lenders continue to proceed toward a contested hearing on September

16th due to various deadlines, Starwood firmly believes that a contested and nonconsensual

restructuring under chapter 11 is not in the interests of the Debtors, Black Diamond, or the

Minority Lenders. Since before the original July 17th hearing date and thereafter, Starwood

has tried to use its status as an outsider to prompt negotiations and has sought to encourage the

principals at Ares and Black Diamond to discuss the corporate governance dispute with the

goal of reaching a business resolution.

        4.       At Starwood’s suggestion, Ares reached out to Black Diamond with a written

settlement proposal in early July. The proposal is straightforward and succinct, in the form of

four one-line bullet points. On information and belief, Black Diamond has not responded to

this proposal. Based on the substantive issues in dispute and what Starwood respectfully

believes is the “market” bare minimum for contractual minority protection under Delaware law,

Starwood believes that the areas of disagreement with respect to Ares’ proposal (if any) are




4
          See “Motion for Entry of Orders (I) (A) Approving Bid Procedures Relating to the Sale of Substantially All
of the Assets of Empire Generating Co, LLC, or Interests in Empire Gen Holdings, LLC, (B) Establishing
Procedures in Connection with the Assumption or Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases, (C) Approving Notice Procedures, (D) Approving Stalking Horse Bid Protections, and (E)
Granting Related Relief; and (II) (A) Authorizing the Sale of Substantially All of the Assets of Empire Generating
Co, LLC, or Interests in Empire Gen Holdings, LLC, Free and Clear of Liens, Claims, Encumbrances, and Other
Interests, (B) Approving the Assumption or Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases Related Thereto, and (C) Granting Related Relief” (Docket No. 6) and “Notice Of Adjournment
Of Hearing On Confirmation Of Debtors’ Amended Joint Chapter 11 Plan” (Docket No. 222).

                                                         3
19-23007-rdd     Doc 252    Filed 08/26/19    Entered 08/26/19 18:11:31       Main Document
                                             Pg 4 of 9


narrow.     Starwood respectfully submits that if Ares and Black Diamond could have a

meaningful discussion around these issues, agreement could be reached.

       5.      Starwood continues to believe that a negotiated resolution to the disputed

corporate governance issues would be more cost-effective and beneficial to these chapter

11 estates than protracted litigation both before this Court and other forums. With the

assistance of a neutral third party, the Minority Lenders, the Debtors, and Black Diamond,

could work together to resolve what may be at most very narrow areas of disagreement

between the parties. This mediation should be quick and take no more than a few hours.

Starwood believes that mediation overseen by a Court-appointed mediator would provide a

stable foundation on which to attempt to build a consensual resolution. The appointment of

a mediator would allow all key constituents to come together in a single forum to express

their views and work together towards resolution. Mediation could potentially spare the

estates from incurring unnecessary litigation-related costs and could expedite the resolution

of the central issue in these chapter 11 cases (and therefore the consensual emergence from

chapter 11).    By contrast, without the focus and assistance that a mediator can provide,

Starwood is concerned that the dispute will by its own momentum lead ultimately to a

contested sale/confirmation hearing and further litigation in this Court, continued appellate

proceedings, and litigation in other forums even though the issues are very discrete and

discernible.

       6.      Starwood and Ares have agreed to mediation to attempt to resolve these issues.

Starwood has raised the possibility of mediation over the last few weeks and has also spoken to

the Debtors, Ankura Trust Company and Black Diamond prior to filing this Motion. Although

the Debtors, Ankura and Black Diamond have not explicitly consented prior to the filing of this



                                               4
19-23007-rdd     Doc 252      Filed 08/26/19    Entered 08/26/19 18:11:31        Main Document
                                               Pg 5 of 9


Motion, none of these key stakeholders have explicitly expressed objection to mediation.

Based on the discussions, Starwood has reason to be optimistic that with the initiative of this

Motion and the assistance of this Court, the other key stakeholders will welcome mediation as a

potential means of breaking an unnecessary logjam. For the reasons described in this Motion,

the Debtors respectfully request that the Court enter an order appointing a mediator in these

Chapter 11 Cases.

                                        Relief Requested
       7.      By this Motion, Starwood seeks entry of an order substantially in the form

attached hereto as Exhibit A (the “Order”), appointing a mediator, which would allow the

Debtors, the Minority Lenders, Ankura and Black Diamond as set forth in the Order

(collectively, the “Parties”) to participate in mediation.

                                    Jurisdiction and Venue
       8.      The United States Bankruptcy Court for the Southern District of New York has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the Southern District of New York,

dated February 1, 2012.

       9.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       10.     The bases for the relief requested herein are section 105 of title 11 of the United

States Code (the “Bankruptcy Code”), Bankruptcy Rule 9019, Rule 9019-1 of the Local

Bankruptcy Rules for the Southern District of New York (the “Local Rules”), and Rule 1.1 of

the Procedures Governing Mediation of Matters and the Use of Early Neutral Evaluation and

Mediation/Voluntary Arbitration in Bankruptcy Cases and Adversary Proceedings for the

Bankruptcy Court for the Southern District of New York (the “Mediation Procedures Rules”).

                                           Background

                                                  5
19-23007-rdd        Doc 252        Filed 08/26/19       Entered 08/26/19 18:11:31                Main Document
                                                       Pg 6 of 9


         11.      Debtor Empire Generating Co., LLC (“Empire Generating”) owns and operates a

combined cycle dual-fuel power plant located in Rensselaer, New York. The remaining Debtors

do not have business operations and are holding companies with an interest in Empire

Generating or another holding company in its organizational structure.

         12.      On May 19, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. A detailed description of certain

facts and circumstances surrounding these chapter 11 cases is set forth in the Declaration of

Garrick F. Venteicher (Docket No. 3, the “First Day Declaration”), filed on the Petition Date.

         13.      The Debtors’ Chapter 11 Cases have been consolidated for procedural purposes

only and are being jointly administered pursuant to Bankruptcy Rule 1015(b). See Docket No. 34.

The Debtors continue to operate their business and manage their property as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                Basis for Relief
         14.      Starwood seeks an order from the Court that will allow for prompt

commencement of a mediation process. Starwood believes that a mediation should take

place as soon as possible and, if feasible, before the scheduled confirmation and sale

hearing. 5 Mediation offers a swift, cost-effective means of reaching consensus and provides

a path for the parties in interest to engage in an organized process to negotiate a global

resolution of the post-restructuring corporate governance issues that are the road block to a

consensual restructuring in these Chapter 11 Cases. The Court has the power to direct a

mediated resolution under section 105 of the Bankruptcy Code and Mediation Procedures


5
 Based on discussion with chambers, taking into account the Court’s availability, the return date of this Motion has
been set for September 16, 2019 which is currently the date set for the sale and confirmation hearing. Starwood is
hopeful that no party will object to this Motion, thus allowing for possibly an earlier mediation pursuant to agreed
order, or that the parties and the Court will agree to an adjournment of the sale and confirmation hearing in order to
allow for mediation and hopefully obviate contested hearings.

                                                          6
19-23007-rdd    Doc 252    Filed 08/26/19    Entered 08/26/19 18:11:31      Main Document
                                            Pg 7 of 9


Rule 1.1, which states that the “Court may order assignment of a matter to mediation upon

its own motion, or upon a motion by any party in interest or the U.S. Trustee.” See S.D.N.Y.

Bankr. L.R. 9019-1; see also In re Atl. Pipe Corp., 304 F.3d 135, 140 (1st Cir. 2002)

(“There are four potential sources of judicial authority for ordering mandatory non-binding

mediation of pending cases, namely, (a) the court’s local rules, (b) an applicable statute,

(c) the Federal Rules of Civil Procedure, and (d) the court’s inherent powers.”); In re A.T.

Reynolds & Sons, Inc., 424 B.R. 76, 85 (Bankr. S.D.N.Y. 2010), rev’d on other grounds, 452

B.R. 374 (S.D.N.Y. 2011) (“While it goes without saying that a court may not order parties

to settle, this Court has authority to order the parties to participate in the process of

mediation.”); Bruno v. Mona Lisa at Celebration, LLC (In re Mona Lisa at Celebration,

LLC), 410 B.R. 710, 716 (Bankr. M.D. Fla. 2009) (ordering mediation under section 105(a)

where “both judicial economy and common sense dictate[d] that the parties, or if needed, the

Court should resolve [the matter] in an organized and unified manner”).

       15.     With mediation, the key creditor constituencies in these Chapter 11 Cases

have an opportunity to come together in a centralized forum and determine quickly

whether consensus is achievable.

       16.     Appointing a mediator at this juncture in these Chapter 11 Cases has the

greatest chance of yielding the most benefit to the Debtors’ estates, and provides the

least expensive means to a resolution. Litigating all procedural and substantive issues

related to the contested sale of TTK Empire pursuant to a credit bid and confirmation of

the proposed non-impairment chapter 11 plan, would give rise to extensive additional

professional fees and expenses, could delay the Debtors’ emergence from these Chapter

11 Cases, and could lead to continued appellate practice and litigation in other forums,



                                              7
19-23007-rdd       Doc 252     Filed 08/26/19    Entered 08/26/19 18:11:31    Main Document
                                                Pg 8 of 9


thereby compounding such costs. At least a portion of these costs would be borne by the

Debtors’ estates, to the ultimate detriment of the Debtors’ stakeholders. For this reason,

a negotiated resolution in the relative near term—if achieved—would be of significant

benefit to the Debtors’ Chapter 11 Cases.

       17.     Ultimately, Starwood believes that the requested mediation has little

downside and will likely prove beneficial. Even if it does not yield a global resolution,

mediation will not prejudice any of the Parties’ rights and the Debtors and other Parties

can (and will) continue to prepare for litigation in other forums, contested sale and

confirmation hearings, and other disputes in the bankruptcy cases in parallel with

mediation. At the very least, good-faith mediation discussions may inform the Parties as

to the key issues or potentially narrow the issues in connection with these Chapter 11

Cases and in other relevant forums.

       18.     For the reasons described in this Motion, Starwood respectfully requests that

the Court enter an order appointing a mediator in these Chapter 11 Cases, which Starwood

submits will facilitate productive settlement discussions between the parties and the ultimate

resolution of contested issues.

                                        No Prior Request
       19.     No prior request for the relief sought in this motion has been made to this or

any other court.


                             [Remainder of page intentionally left blank.]




                                                  8
19-23007-rdd   Doc 252   Filed 08/26/19    Entered 08/26/19 18:11:31           Main Document
                                          Pg 9 of 9



Dated: August 26, 2019                          /s/ Steven M. Abramowitz
New York, New York
                                                Steven M. Abramowitz
                                                Marisa Antos Fallon
                                                VINSON & ELKINS LLP
                                                666 Fifth Avenue, 26th Floor
                                                New York, NY 10103

                                                Telephone:    (212) 237-0000
                                                Facsimile:    (212) 237-0100

                                                Counsel to SPTIF Parent, LLC




                                            9
